Holman, J.
Trespass for mesne profits by Duchane against Buntin and Dubois. The action was commenced in April, 1819. A writ of inquiry -was awarded, on the execution of which the ’defendants offered in evidence, in mitigation of damages, the record of a judgment entered at May term, 1820, in an action of ejectment, wherein the defendants recovered the same premises of the plaintiff. The Circuit Court rejected the testimony, and the plaintiff had judgment. This j udgment must be affirmed. The record offered in evidence does not show when the demise was laid, nor from What time the defendants claimed the premises. From all that appears, their title may have commenced subsequently to the present cause of action; therefore, their recovery cannot affect Ducharnos claim to. damages, either in law or equity. Benson et al. v. Matsdorf, 2 Johns. R. 369, would support a much weaker case than this. The evidence was properly rejected.

Per Curiam.

The judgment is affirmed, with 1 per cent, damages and costs.